Temple, C.
— Appeal from judgment and order denying defendants’ motion for a new trial.
Action for damages for refusal to entertain plaintiff at defendants’ hotel, thereby preventing him from receiving the benefit of Bartlett Springs water.
It appears that defendants were proprietors of Bartlett Springs, in Lake County, and of a hotel at the springs, for the accommodation of guests, who resorted there in great numbers for the water, which was the principal inducement for guests to visit the hotel.
The plaintiff was an invalid, and had on several occasions been entertained at the hotel and benefited by the water. On the ninth day of June, 1888, he again requested entertainment as a guest. There was room for his accommodation; he was a fit and proper person, and had ample means of payment.
The manager, one of the proprietors, being present, refused him entertainment, saying: “ I ’ll teach you how to get up a petition to have me removed.”
It is claimed here that the court erred in allowing plaintiff to testify that preventing him from using the water had a very injurious effect upon his health. Under the circumstances, however, this amounted to no more than the previous statement, that the water had benefited him; that he was an invalid, and had visited the springs hoping to be benefited again. The jury could not have been misled, for it could have had no other meaning. The complaint avers, and the evidence shows, that the water was the principal inducement to -visitors of the hotel, and was the sole inducement to plaintiff. Necessarily, to be deprived of it would be an injury, in his estimation.
Error is also claimed in the refusal to give defendants’ *158fourth instruction, to the effect that defendants were not hound to furnish water of the spring. There was no evidence that they refused to allow plaintiff the use of it. His injury was in being refused entertainment at the hotel, and, in consequence, the use of the water.
We think the judgment and order should be affirmed.
Belcher, 0., and Foote, C., concurred.
The Court. — For the reasons given in the foregoing opinion, the judgment and order are affirmed.